Citation Nr: 1450730	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  07-00 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for generalized anxiety disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in October 2010 for further development.

The Veteran presented testimony at an RO hearing in August 2009, and a transcript of the hearing is associated with his claims folder.

The issue of  entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not currently have generalized anxiety disorder.  


CONCLUSION OF LAW

The criteria for service connection for generalized anxiety disorder are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in March and September 2005.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in 2012, 2013, and 2014; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations collectively are adequate as they show consideration of the claims record and the Veteran's contentions, and render the necessary medical opinions in light of the evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

In this case, the preponderance of the evidence indicates that the Veteran does not have a generalized anxiety disorder.  The VA examiner in March 2014 noted that the Veteran initially had diagnoses of generalized anxiety disorder, but indicated that the Veteran does not appear to meet criteria for a diagnosis of generalized anxiety disorder.  Instead, his symptoms were consistent with PTSD with depressive features and he met the DSM-IV diagnostic criteria for that diagnosis.  Nowhere in the record is there any evidence that the Veteran has had a valid DSM-IV diagnosis of generalized anxiety disorder since the claim was filed.  With the absence of such evidence and in light of the March 2014 VA examiner's opinion that the Veteran does not appear to meet the criteria for a diagnosis of it, the Board concludes that the Veteran does not have generalized anxiety disorder.  In the absence of a current (at any time since the claim was filed) generalized anxiety disorder disability, service connection can not be granted for it.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  It is noted that generalized anxiety disorder had been reported in the past, but as the examiner noted in March 2014, after more information was obtained, the diagnosis became PTSD.  

Even if the Veteran has had generalized anxiety disorder since the claim was filed, the preponderance of the evidence indicates that it was not manifest in service and is unrelated to service.  Service treatment records are silent for reference to it, service examinations and history reports  through August 1982 were normal, it was not shown prior to 2004, and the examiner in March 2013 indicated that it was not due to or because of the Veteran's service because it was diagnosed in 2004 when he was primarily troubled by a difficult divorce and gross financial difficulties stemming from that divorce.   


ORDER

Service connection for generalized anxiety disorder is denied.


REMAND

The Veteran seeks service connection for PTSD, and PTSD has been diagnosed.  There are questions remaining as to whether the Veteran's PTSD is at least as likely as not (a probability of at least 50 percent) related to any acceptable in-service PTSD stressors.  A VA examiner in March 2014 indicated that the Veteran's being kicked during basic training does not meet the DSM stressor criteria; and that the Veteran's stressor of the U.S.S. LITTLE ROCK going though rocky seas and another stressor of the Veteran experiencing Soviet aircraft flying close to the U.S.S. LITTLE ROCK while he was on it do not appear to meet DSM stressor criterion.  However, no reasons were given for these opinions.  Accordingly, the examination report should be returned to the examiner so that she can provide reasons for the opinions requested.  The evidence the Veteran submitted in May 2014 should be considered by the examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Return the March 2014 VA examination report to the examiner who provided it so that she can provide reasons as to why she feels that the Veteran's being kicked during basic training does not meet the DSM-IV stressor criteria for a diagnosis of PTSD, and that the U.S.S. LITTLE ROCK going through rocky seas and the Veteran's stressor of Soviet aircraft flying close to the U.S.S. LITTLE ROCK while he was on it do not appear to meet DSM-IV stressor criterion.  The evidence the Veteran submitted in May 2014, after the examiner's March 2014 examination report, should be considered, as should all other relevant evidence of record including the earlier examination reports and stressor information provided by the Veteran.

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


